MORRISON, Presiding Judge.
The offense of robbery by assault; the punishment, 8 years.
The statement of facts appearing in the record was not filed with the clerk of the trial court within the time provided by Section 4 of Article 759a, V.A.C.C.P., and cannot be considered.
No brief has been filed. Neither of the bills of exception which appear in the record can be appraised in the absence of a statement of facts. McDaniel v. State, 156 Texas Cr. Rep. 126, 239 S.W. 2d 630.
The indictment is in all things regular and, no reversible error appearing, the judgment of the trial court is affirmed.